IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON                 FILED
                         MAY SESSION, 1998               June 8, 1998

                                                      Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk

STATE OF TE NNE SSE E,         )    C.C.A. NO. 02C01-9709-CC-00373
                               )
           Appellee,           )
                               )    HARDEMAN COUNTY
V.                             )
                               )
                               )    HON. JON KERRY BLACKWOOD,
ANTHONY P. GEANES,             )    JUDGE
                               )
           Appe llant.         )    (DEL IVERY OF SCHEDULE II DRUG)



FOR THE APPELLANT:                  FOR THE APPELLEE:

JOHN C. MASK, JR.                   JOHN KNOX WALKUP
P.O. Box 611                        Attorney General & Reporter
Bolivar, TN 38008
                                    CLINTON J. MORGAN
                                    Assistant Attorney General
                                    2nd Floor, Cordell Hull Building
                                    425 Fifth Avenu e North
                                    Nashville, TN 37243-0493

                                    ELIZABETH T. RICE
                                    District Attorn ey Ge neral

                                    JERRY W. NORWOOD
                                    Assistant District Attorney General
                                    302 M arket Stre et
                                    Somerville, TN 38068




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                     OPINION
       The Defen dant, An thony P . Gean es, app eals as o f right from his conviction

in the Circuit Court of Hardeman County. Following a jury trial, Defendant was

convicted of delivery of a Sche dule II con trolled sub stance . He was senten ced to

serve fifteen (15) years as a Range II Offender.              In this appeal, Defendant

challenges the sufficien cy of the ev idence and the length of his sentence. We affirm

the judgm ent of the tria l court.



       When an accused challenges the sufficiency of the convicting evidence, the

stand ard is whether, after reviewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyon d any re ason able doubt. Jack son v. V irginia, 443 U.S. 30 7, 319 (1979 ).

On appeal, the State is entitled to the strongest legitimate view of the evidence and

all inference s therefro m. State v. Cabbage, 571 S.W .2d 832, 83 5 (Tenn. 19 78).

Because a verdict of guilt removes the presumption of innocence and replaces it with

a presumption of guilt, the accused has the burden in this court of illustrating why the

evidence is insuffic ient to s uppo rt the ve rdict retu rned b y the trie r of fact. State v.

Tug gle, 639 S.W .2d 913, 914 (Tenn. 1982); State v. Grace, 493 S.W.2d 474, 476

(Tenn. 19 73).



       Questions concerning the credibility of the witnes ses, the w eight and value to

be given the evidence, as well as all factual issues raised by th e evidence, are

resolved by the trier of fa ct, not this co urt. State v. Pappas, 754 S.W.2d 620, 623

(Tenn. Crim. A pp.), perm. to appeal denied, id. (Tenn. 198 7). Nor ma y this court

reweigh or reevalu ate the ev idence . Cabbage, 571 S.W.2d at 835. A jury verd ict

                                             -2-
approved by the trial judg e accre dits the Sta te’s witnesse s and re solves all co nflicts

in favor of the State. Grace, 493 S.W .2d at 476 .



       Sylvester Island worked with the Drug T ask Forc e in 1996 and w as pa id

$100.00 each day he served as a confidential informant. He knew the Defendant as

“Money G.” On A ugust 1 5, 1996 , he saw the Defe ndant at Defenda nt’s bro ther’s

home and told Defendant that he needed a “sixteen th.” A “s ixteent h” refe rs to a b ig

rock of crack cocaine.      T hey dis cuss ed m eeting the ne xt day a t Defe ndan t’s

brothe r’s home . On Au gust 16, 1996, Investigator Barrett Stevens put a video

camera in Island’s c ar and p rovided h im with $100.00 to purchase the cocaine.

Jarhonda Parker, the Defendant’s girlfriend, accompanied him to purchase the

cocaine from the Defen dant.



       Island and Parker drove to Defendant’s brother’s home and Defendant

approached their car. Island asked him, “You got that sixteenth for me?” Defendant

stated that he had it, reach ed in h is pock et and gave Is land a n obje ct wrap ped in

paper while Island gave Defendant $100.00. Island drove to me et Stevens an d gave

the objec t wrappe d in pape r to him. N o one e lse hand led the ob ject.



       Investigato r Barrett Stevens with the Bolivar Police Department worked with

Sylvester Island several times per week. On Augus t 16, 1996 , before Isla nd left to

meet with the Defendant, Stevens searched him and his car and then put a video

camera in his car to videotape the transaction.             After Island completed the

transaction, he met Steven s at the Nationa l Guard Arm ory. Island gave Stevens a

white piece of paper, and when Stevens unfolded it, there appeared to be a large




                                            -3-
rock of crack cocaine. Stevens put the substance in a sealed envelope and then

delivered it to the crime lab.



       Kay Sheriff is a fo rensic scientist for the Tennessee Bureau of Investigation

and works in the crime lab. She received and tested this object and determined that

the substance was six-tenths (0.6) of a gram of a Schedule II cocaine base

substa nce.



       Jarhonda Parker testified that she accom panied Island to m eet with

Defendant. Parker knew the Defendant and recognized him when he handed the

object to Island. A vide otape of the trans action was sh own to the jury.



       The Defendant testified that Island approached him o n Aug ust 16 , 1996 at his

brothe r’s home. Defendant gave him so me “s peed ” pills for w hich Is land p aid

Defendant $50.00. Defendant stated that these pills were not cocaine and that he

has ne ver sold co caine.



       Defendant conte nds th at the e videnc e is insu fficient a s there was re ason able

doubt regarding the d rug transaction and whether the Defendant actually handed the

cocaine to Island. It is an offense to kn owingly deliver a controlled substance. Tenn.

Code Ann. § 39-17-417(a)(2). In the light most favorable to the State, a rational trier

of fact could have determined that Defendant delivered the controlled Sched ule II

substance of cocain e to Island . This de livery was te stified to by Island and Parker,

in addition to a videota pe of the d rug trans action. Any questions concerning the

credibility of witnesses and th e factu al issue s have previo usly been determined by

the trier of fact, and we will not reevalua te the evide nce. Th is issue is w ithout me rit.

                                             -4-
      Defendant also cha llenges th e length o f his sente nce, arg uing that th e trial

court failed to apply appropriate mitigating factors. When an accused challenges the

length, range or the manner of service of a sentence, this court ha s a duty to

conduct a de novo review of the sentence with a presumption that the determinations

made by the trial court are correct.        Tenn. Code Ann. § 40-35 -401( d).         Th is

presumption is “con ditione d upo n the a ffirmativ e sho wing in the record that the trial

court considered the sentencing principles and all relevant fa cts and c ircums tances .”

State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). The Defendant failed to include

the transcript from the sentencing hearing for our review, and it is his duty to prepare

an adeq uate re cord in order to allow fo r a me aning ful revie w on appeal. Tenn. R.

App. P. § 24(b ); State v. Bunch, 646 S.W .2d 158 , 160 (T enn. 19 83); State v.

Robe rts, 755 S.W .2d 833, 836 (Tenn. Crim . App. 1988 ). In absence o f that record

which is essential for our review, we m ust presu me th at the tria l court’s ruling is

correct and we are precluded from co nsidering the issue . State v. Richardson, 875

S.W .2d 671, 674 (Tenn. Crim . App. 1993 ).



      We affirm the ju dgme nt of the trial co urt.




                                            -5-
                         ____________________________________
                         THOMAS T. W OODALL, Judge



CONCUR:


___________________________________
JOHN H. PEAY, Judge


___________________________________
PAUL G. SUMMERS , Judge




                               -6-